Exhibit 10.1

 

Lock-Up Agreement Extension and Right of First Refusal

 

August 19, 2020

 

Board of Directors

Adial Pharmaceuticals, Inc.

1001 Research Park Blvd.

Charlottesville, VA 22911

 

Ladies and Gentlemen:

 

The undersigned previously entered a Lock-Up Agreement dated December 12, 2019
(the “Lock-Up Agreement”) in the favor of Adial Pharmaceuticals, Inc. (“Adial”).
To now induce Adial to permit the sale of 350,000 shares of common stock, par
value $0.001 per share of Adial (“Shares”) to First Choice International
Company, Inc. (the “Permitted Sale”) on or about the date hereof, the
undersigned hereby agrees to extend the Lock-Up Period (as that term is defined
in the Lock-Up Agreement) from January 1, 2021 until April 1, 2021. All other
terms of the Lock-Up Agreement remain unchanged

 

Additionally, as further inducement to allow the Permitted Sale, the undersigned
warrant and agree that Adial will have a right of first refusal (the “ROFR”) to
invest in any debt of equity financings (each a “Financing”) of Privée Clinics,
LLC, a Delaware limited liability company, and any subsidiaries or controlled
affiliates (collectively, “Privée”) that occur within twenty-four (24) months of
the date first hereof, but not including the investment of the proceeds of the
Permitted Sale.

 

Under the ROFR, Privée shall notify Adial of its intention to pursue a
Financing, including the material terms thereof, by providing written notice
thereof by registered mail, overnight courier service addressed to Adial or
email to the Chief Executive Officer of Adial with a reply received back from
Adial. If Adial, fails to exercise its ROFR with respect to any Financing within
ten (10) business days after the mailing of such written notice or email reply,
then Adial shall have no further claim or right with respect to such Financing.
Adial may elect, in its sole and absolute discretion, not to exercise its ROFR
with respect to any Financing and any such election by Adial shall not adversely
affect Adial with respect to any other Financing during the twenty-four (24)
month period agreed to above. If the terms of any Financing are changed to be
materially from those disclosed to Adial, then the Financing will be deemed a
new Financing and Adial’s ROFR shall apply.

 

The undersigned warrant that they will use their individual and collective best
efforts to ensure Adial enjoys the full value of the ROFR, including retaining
the ability to provide the ROFR and causing Privée to enter an agreement
directly with Adial for the ROFR.

 



Johnson-Adial Lock-Up Agreement Extension and Right of First RefusalPage 1 of 2

 

 

 

Very truly yours,

      /s/ Bankole A. Johnson   Bankole A. Johnson       MEDICO-TRANS COMPANY,
LLC       By: /s/ Bankole A. Johnson   Name: Bankole A. Johnson   Title: Manager
      EN FIDECOMISO DE MI VIDA 11/23/2010 (TRUST)       By: /s/ Bankole A.
Johnson   Name: Bankole A. Johnson   Title: Trustee      

EN FIDECOMISO DE TODOS MIS SUENOS GRANTOR RETAINED ANNUITY TRUST DATED JUNE 27,
2017

      By: /s/ Bankole A. Johnson   Name: Bankole A. Johnson   Title: Trustee    
 

EN FIDEICOMISO DE MIS SUENOS 11/23/2010 (TRUST)

      By: /s/ Bankole A. Johnson   Name: Bankole A. Johnson   Title: Trustee    
  DE MI AMOR 11/23/2010 (TRUST)       By: /s/ Bankole A. Johnson   Name: Bankole
A. Johnson   Title: Trustee

 

Johnson-Adial Lock-Up Agreement Extension and Right of First Refusal Page 2 of 2



 



